Case: 13-30745      Document: 00512686671         Page: 1    Date Filed: 07/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 13-30745                               FILED
                                                                              July 3, 2014
                                                                            Lyle W. Cayce
LOY M. MCCORKLE,                                                                 Clerk

                                                 Plaintiff-Appellee
v.

METROPOLITAN LIFE INSURANCE COMPANY;
TURNER INDUSTRIES GROUP, L.L.C.,

                                                 Defendants-Appellants




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-124


Before SMITH, WIENER and PRADO, Circuit Judges.
WIENER, Circuit Judge:*
       Harvey McCorkle (“Harvey”) died in January 2010. His wife, Plaintiff-
Appellee Loy M. McCorkle (“Loy”), sued both Harvey’s employer, Turner
Industries Group, LLC (“Turner”), and Metropolitan Life Insurance Company
(“MetLife”), the administrator of Turner’s ERISA-governed 1 employee welfare



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1The parties stipulated that the Plan is governed by the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.
    Case: 13-30745        Document: 00512686671   Page: 2   Date Filed: 07/03/2014


                                      No. 13-30745

plan (“the Plan”), for benefits triggered by Harvey’s death. On cross-motions
for summary judgment, the district court held that MetLife abused its
discretion and granted judgment to Loy for full benefits under the Plan, from
which judgment MetLife and Turner (together, “Appellants”) timely filed a
notice of appeal. As we conclude that MetLife did not abuse its discretion when
it denied benefits on the basis of substantial evidence that Harvey committed
suicide, we reverse and render judgment in favor of Appellants, dismissing
Loy’s action with prejudice at her cost.
                     I.      FACTS AND PROCEEDINGS
      A.    Harvey’s Death
      From 2002 until his death in January 2010, Harvey was a Turner
employee and was eligible for coverage under the Plan for both accidental
death and dismemberment (“AD&D”) and supplemental life insurance
benefits. The Plan vested MetLife as plan administrator with “discretionary
authority to interpret the terms of the Plan and to determine eligibility” for
benefits.
      On January 13, 2010, Harvey visited his family physician, complaining
of stress at work and trouble sleeping during the previous six months. He
indicated that he had not been able to sleep at all for the three days preceding
that office visit. His physician ruled out depression and treated Harvey for
insomnia and anxiety by prescribing 3 milligrams per day of the sleep aid
Lunesta. Harvey took his first dose of Lunesta on January 13 and repeated it
on January 14 and 15. While taking the drug, he complained to Loy at some
point about having problems with “fuzzy memory.”
      Before going to bed at midnight on January 16, Harvey again took
Lunesta as prescribed. A few hours later, he got out of bed. Shortly thereafter,
Loy found him lying in their driveway in a pool of blood suffering from a
gunshot wound to his head. She called 911.

                                            2
    Case: 13-30745    Document: 00512686671    Page: 3   Date Filed: 07/03/2014


                                   No. 13-30745

      Detectives from the East Baton Rouge Sherriff’s Department (“EBRSD”)
responded to the scene “in reference to an attempted suicide.” Harvey was
transported to the hospital where he died several hours later. According to the
treating physician at the hospital, Harvey had likely placed the handgun found
at the scene under his chin, aimed it in an upward direction, and pulled the
trigger. One detective personally observed that Harvey had an “exit wound on
the left side of his head toward the top with what appeared to be brain matter
oozing out of the wound.” Another detective noted blood on Harvey’s body and
hands, as well as something that appeared to be “blowback” on his left hand.
      Detectives recovered a .45 caliber revolver lying approximately two feet
from the blood stain on the driveway. The gun’s cylinder contained five live
rounds and one fired round; the fired round was in line with the barrel and
hammer. This evidence led detectives to “believe that the weapon was only
fired one time and that no other attempt to fire the weapon had been made.”
No one found a suicide note.
      The parish coroner issued Harvey’s death certificate the following
month, listing the cause of death as “suicide.” Although he later provided
affidavits explaining that Harvey was likely under the influence of Lunesta
and therefore did not “consciously and intentionally t[ake] his own life,” the
coroner made no move to amend the death certificate to reclassify the death as
accidental.
      B.      The Administrative Proceedings
      Loy filed a claim under the Plan in August 2010 seeking basic life
insurance, optional life insurance, and AD&D benefits.      MetLife paid her
$50,000 in basic life insurance benefits in September 2010. In a subsequent
letter to Loy, MetLife denied the remainder of her claim because the
information in the administrative claim file indicated that Harvey had
committed suicide.     Regarding AD&D benefits, MetLife explained that

                                         3
     Case: 13-30745      Document: 00512686671        Page: 4     Date Filed: 07/03/2014


                                         No. 13-30745

Harvey’s death was not an accident, so the Plan’s exclusions for suicide and
intentionally self-inflicted injury applied. Regarding optional life insurance
benefits, MetLife explained that, because Harvey’s death occurred less than
two years after his optional life coverage had become effective, the Plan’s
suicide exclusion applied.
      Through counsel, Loy administratively appealed MetLife’s adverse
benefits determinations. She contended, inter alia, that Lunesta caused his
behavior, so he did not intentionally shoot himself. In support of her Lunesta
theory, Loy submitted to MetLife: (1) copies of Harvey’s medical records from
his treating family physician; (2) an affidavit from another medical doctor; (3)
an affidavit from the coroner; (4) an affidavit from a pharmacist; (5) her own
affidavit; (6) Lunesta package inserts; 2 and (7) an article entitled “FDA
Strengthens Warnings on Sleep Drugs and Lunesta Oral.” Loy claimed that
this evidence tended to show that, even if Harvey pulled the trigger on the gun
that killed him, he did so “while acting out of his head and unaware of what he
was doing” because he was taking Lunesta. Thus, she argued, Harvey’s death
was not suicide because he did not have the requisite intent to cause his own
death.
       MetLife reviewed Loy’s appeal and, in April 2011, stood by its original
decision. MetLife nevertheless afforded Loy another opportunity to appeal,
which it was not required to do under the Plan. In September 2011, MetLife
again reviewed Loy’s claim and again denied it. MetLife also notified Loy of
her right to bring a civil action pursuant to ERISA to recover any benefits that
she believed were still owed. Instead, in December 2011 and January 2012,



      2  The parties refer to the literature contained in packages of Lunesta as “package
inserts.” That literature warns that some people who have taken Lunesta have experienced
“unusual changes in their thinking and/or behavior,” including confusion, strange behavior,
and hallucinations.
                                                4
     Case: 13-30745          Document: 00512686671      Page: 5     Date Filed: 07/03/2014


                                          No. 13-30745

Loy sent MetLife further evidence in support of her claim. MetLife did not
consider those additional submissions because Loy had already exhausted her
administrative remedies under the Plan.
       C.      The District Court Proceedings
       In February 2012, Loy filed the instant civil action in the Middle District
of Louisiana pursuant to 29 U.S.C. § 1132(a)(1)(B), seeking full benefits due
under the Plan, plus attorney’s fees, costs, and interest. The parties eventually
filed cross-motions for summary judgment.                 In their motion, Appellants
insisted that MetLife’s administrative determination denying Loy’s claim was
reasonable and based on substantial evidence, and therefore was not an abuse
of discretion. In her motion, Loy countered that MetLife had failed to give her
claim a full and fair review and that it had abused its discretion when it denied
her claim.
       The district court held oral argument on the summary judgment
motions, at the conclusion of which the court granted Loy’s motion and denied
Appellants’. The district judge orally stated 3 for the record that it was “more
reasonable, based on the facts and evidence in this case, that [Harvey] was
under the control of the Lunesta and not [acting] of his own free will or
volition.” 4 Relying on the definition of suicide in Black’s Law Dictionary, he
concluded that “Lunesta caused [Harvey’s] death” and held that MetLife
abused its discretion because—in the words of the court—the drug “took away
[Harvey’s] understanding that this was self-destruction.”                 The court then




       3 Consistent with his recent practice, this district judge from the Western District of
Louisiana, sitting by designation in the Middle District, did not favor us or the parties with
written reasons.

       4   Emphasis added.

                                                 5
     Case: 13-30745            Document: 00512686671          Page: 6   Date Filed: 07/03/2014


                                                No. 13-30745

entered judgment for Loy, awarding her full benefits under the Plan, as well
as attorney’s fees, costs, and interest.
          On appeal, Appellants present but one question for this court’s
consideration: Did the district court reversibly err in holding that MetLife
abused its discretion when it determined that Loy was not entitled to benefits
under the Plan?
                                         II.    ANALYSIS
          A.        Standard of Review
          This court reviews “a district court judgment on cross-motions for
summary judgment de novo.” 5 All evidence and inferences must be construed
in the light most favorable to the non-moving party. 6 “Summary judgment is
only appropriate if the evidence shows that there is no genuine issue as to any
material fact, and that the moving party is entitled to judgment as a matter of
law.” 7
          It apparently bears repeating here that district courts hearing
complaints from disappointed ERISA plan members or their beneficiaries for
the administrative denial of benefits are not sitting, as they usually are, as
courts of first impression. Rather, they are serving in an appellate role. 8 And,
their latitude in that capacity is very narrowly restricted by ERISA and its
regulations, as interpreted by the courts of appeals and the Supreme Court,



       Cedyco Corp. v. PetroQuest Energy, LLC, 497 F.3d 485, 488 (5th Cir. 2007) (citing
          5

White Buffalo Ventures, LLC v. Univ. of Tex., 420 F.3d 366, 370 (5th Cir. 2005)).

          6   Id.

          7   High v. E-Sys. Inc., 459 F.3d 573, 576 (5th Cir. 2006).

         Anderson v. Cytec Indus., Inc., 619 F.3d 505, 511-12 (5th Cir. 2010) (per curiam).
          8

(“This court reviews de novo the district court’s conclusion that an ERISA plan administrator
did not abuse its discretion in denying benefits, and in doing so reviews the plan
administrator’s decision from the same perspective as the district court.” (internal citations
omitted)).
                                                       6
     Case: 13-30745         Document: 00512686671         Page: 7     Date Filed: 07/03/2014


                                            No. 13-30745

including the oft-repeated admonition to affirm the determination of the plan
administrator unless it is “arbitrary” or is not supported by at least
“substantial evidence”—even if that determination is not supported by a
preponderance. 9        We had thought that by now this was understood and
accepted by all district judges of this circuit. But, as this case demonstrates
that we were wrong, at least as to one of them, we try yet again to drive that
message home.
       When, in an ERISA case, “the language of the plan”—like the one at
issue here—“grants discretion to an administrator to interpret the plan and
determine eligibility for benefits, a court will reverse an administrator’s
decision only for abuse of discretion.” 10             “A plan administrator abuses its
discretion where the decision is not based on evidence, even if disputable, that
clearly supports the basis for its denial.” 11 “We reach a finding of abuse of
discretion only [when] ‘the plan administrator acted arbitrarily or




       9 Ellis v. Liberty Life Assurance Co. of Bos., 394 F.3d 262, 273 (5th Cir. 2004) (“If the
plan fiduciary’s decision is supported by substantial evidence and is not arbitrary and
capricious, it must prevail.”).

       10  High, 459 F.3d at 576. As we have previously stated, “[a]pplying an abuse of
discretion review of an administrator’s interpretation of the plan consists of a two-step
process: first inquiring whether the plan administrator’s decision was ‘legally correct,’ and, if
it is not, secondly inquiring whether the administrator abused his discretion.” Porter v.
Lowe’s Cos., Inc.’s Bus. Travel Accident Ins. Plan, 731 F.3d 360, 364 (5th Cir. 2013) (citing
Crowell v. Shell Oil Co., 541 F.3d 295, 312 (5th Cir. 2008)). Nevertheless, this court may
“ ‘bypass, without deciding, [the issue] whether the Plan Administrator’s denial was legally
correct, reviewing only whether the Plan Administrator abused its discretion in denying the
claim’ if that can be ‘more readily determine[d].’ ” Porter, 731 F.3d at 364 (quoting Holland
v. Int’l Paper Co. Ret. Plan, 576 F.3d 240, 246 n.2 (5th Cir. 2009)). Because the parties have
not briefed whether MetLife’s decision was “legally correct,” but rather debate whether the
benefits denial ultimately was an “abuse of discretion,” we dispense with step one of the
analysis.

       11   Holland, 576 F.3d at 246 (citation and internal quotation marks omitted).

                                                   7
     Case: 13-30745         Document: 00512686671         Page: 8     Date Filed: 07/03/2014


                                            No. 13-30745

capriciously.’ ” 12 “A decision is arbitrary if it is ‘made without a rational
connection between the known facts and the decision.’ ” 13
       Even though the “administrator’s decision to deny benefits must be
supported by substantial evidence,” 14 substantial evidence is merely “more
than a scintilla, less than a preponderance, and is such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” 15
Ultimately, a court’s “ ‘review of the [Plan] administrator’s decision need not
be particularly complex or technical; it need only assure that the
administrator’s decision fall[s] somewhere on a continuum of reasonableness—
even if on the low end.’ ” 16 Obviously, no court may substitute its own judgment
for that of the plan administrator. 17


       12 Id. (quoting Meditrust Fin. Servs. Corp. v. Sterling Chems., Inc., 168 F.3d 211, 214
(5th Cir. 1999)). To put it another way, the “abuse of discretion” standard “is the functional
equivalent of arbitrary and capricious review: ‘[t]here is only a semantic, not a substantive,
difference between the arbitrary and capricious and the abuse of discretion standards in the
ERISA benefits review context.’ ” Anderson, 619 F.3d at 512.

       13   Holland, 576 F.3d at 246 (quoting Meditrust Fin. Servs., 168 F.3d at 215).

       14   Id.

       15   Ellis, 394 F.3d at 273 (citation and internal quotation marks omitted).

       16 Holland, 576 F.3d at 247 (quoting Corry v. Liberty Life Assurance Co. of Boston, 499
F.3d 389, 398 (5th Cir. 2007)); see also Lain v. UNUM Life Ins. Co. of Am., 279 F.3d 337, 342
(5th Cir. 2002) (stating that the administrator’s decision must be “based on evidence, even if
disputable, that clearly supports the basis for its denial” (citation omitted)).

       17 Truitt v. Unum Life Ins. Co. of Am., 729 F.3d 497, 513 (5th Cir. 2013), cert. denied,
2014 WL 235015 (U.S. Mar. 31, 2014) (“[W]e decline to substitute our judgment for that of
the plan administrator.”); McDonald v. Hartford Life Grp. Ins. Co., 361 F. App’x 599, 608 (5th
Cir. 2010) (unpublished) (“The reviewing court may not substitute its judgment for that of
the plan administrator.”).
       We note that a “court must take into consideration the conflict of interest inherent in
a benefits system in which the entity that pays the benefits . . . maintains discretionary
control over the ultimate benefits decision.” Anderson, 619 F.3d at 512 (citing Metro. Life
Ins. Co. v. Glenn, 554 U.S. 105, 111-16 (2008); Holland, 576 F.3d at 247 n.3). Although such
a conflict is “one factor among many that a reviewing judge must take into account” when
considering a fiduciary’s benefits determination, the mere existence of a conflict does not alter
                                                    8
     Case: 13-30745       Document: 00512686671          Page: 9     Date Filed: 07/03/2014


                                           No. 13-30745

       B.     Merits
       Appellants insist that MetLife did not abuse its discretion in denying
Loy’s claim because substantial evidence supports its determination that
Harvey committed suicide. 18 We agree. Evidence in the administrative record,
including but not limited to Harvey’s death certificate and the EBRSD reports,
indicates that Harvey died from a self-inflicted gunshot wound. Even if we
were to assume arguendo that Harvey was hallucinating or somehow unaware
of what he was doing when he shot himself, this would not obviate the
undisputed fact that he actively pulled the trigger: The gun did not discharge
accidentally and there is no evidence of third party presence, much less
involvement. Indeed, our conclusion would be no different if Harvey had been
under the influence of alcohol or illicit drugs, had lost at Russian Roulette, or
had been delirious from profound sleep deprivation.                  Under any of those
circumstances, death resulting from his own non-accidental discharge of the
gun that he owned, loaded, placed under his chin, and fired would still be self-
inflicted—and thus reasonably deemed by MetLife to be “suicide” within the



the standard of review. See Holland, 576 F.3d at 247 (“[W]eighing a conflict as a factor in
the abuse of discretion analysis does not ‘impl[y] a change in the standard of review, say,
from deferential to de novo review.’ ” (quoting Glenn, 554 U.S. at 115)). When a claimant,
like Loy here, does not come forward with any evidence that the conflict of interest influenced
the fiduciary’s benefits decision, the court gives this factor little or no weight. Glenn, 554
U.S. at 117; Anderson, 619 F.3d at 512; Holland, 576 F.3d at 249.

       18 We need not reach Loy’s argument that MetLife failed “to follow the dictates of
Vega” when it did not consider the supplemental evidence she adduced after her second
appeal was denied in September 2011. Although we recognize that in Vega this court, sitting
en banc, stated that, if a claimant “submits additional information to the administrator . . .
and requests the administrator to reconsider his decision, that additional information should
be treated as part of the administrative record,” Vega, 188 F.3d at 300, we may sidestep any
“thorny timing issues posed by Vega” when the additional information is “cumulative” or
“irrelevant.” Anderson, 619 F.3d at 516 & n.9. Loy’s post-September 2011 evidence—which
further addressed Lunesta’s side effects and Harvey’s state of mind—was cumulative of the
evidence already contained in the administrative record at the time that MetLife gratuitously
reconsidered then denied her second appeal.

                                                  9
    Case: 13-30745          Document: 00512686671           Page: 10      Date Filed: 07/03/2014


                                              No. 13-30745

meaning of the Plan. And there is a plethora of substantial evidence to support
such a determination, even if the district judge here thought it was “more
reasonable, based on the facts and evidence in this case”—his words—that
Harvey was not acting of his own “free will or volition.” Weighing the evidence
that way constitutes finding the “preponderance,” which has no place in this
ERISA review.
      The district judge also disregarded the rule that, when an ERISA plan
vests a fiduciary with discretion to interpret plan terms, the fiduciary “has the
power to resolve ambiguities.” 19 The question for any reviewing court “is not
whether the interpretation of the Plan ‘is most persuasive, but whether the
plan administrator’s interpretation is unreasonable.’ ” 20 By relying on nothing
other than Black’s Law Dictionary for the definition of suicide and then
weighing the record evidence de novo instead of reviewing it for substantial
evidence and thus reasonableness, this district judge yet again, as he did in
Smith, “turned the deference afforded to plan administrators flatly on its
head.” 21     Moreover, in so doing, he repeated conduct we had condemned
previously when he “finely pars[ed] the plan’s language without paying any


      19 Porter, 731 F.3d at 365. Regarding ambiguity of the undefined term, “suicide,” in
the Plan, the district judge stated:

                I continue to be perplexed as to why some of these—if not most—
                policies for life insurance don’t define suicide, since it is an
                actual exclusion, so that people would know what is meant by
                suicide. . . . So we looked up the Black’s Law Dictionary
                definition of suicide, and it states . . . : [“]Suicide is the willful
                and voluntary act of a person who understands the physical
                nature of the act and intends by it to accomplish the results of
                self-destruction.[”] That’s pretty clear. That’s not confusing. So
                if this lady, widow, was denied the extra insurance that was paid
                for by her husband because it was suicide, then someone has the
                obligation of putting into the policy itself what suicide is.

      20   Id. (citing Winters v. Costco Wholesale Corp., 49 F.3d 550, 553 (9th Cir. 1995)).

      21   Smith v. Life Ins. Co. of N. Am., 459 F. App’x 480, 484 (5th Cir. 2012) (unpublished).
                                                     10
    Case: 13-30745         Document: 00512686671        Page: 11     Date Filed: 07/03/2014


                                           No. 13-30745

heed, save lip-service, for the discretion that was reasonably exercised by
[MetLife] when interpreting” the term “suicide.” 22 As he had in Smith, this
judge erred by “substituting [his] own, narrower interpretation of the term
[“suicide”] in place of [MetLife’s] reasonable, yet broader, interpretation.” 23
And he expressly confirmed that he did so in full awareness that he was
proceeding in violation of established circuit law, stating on the record at the
oral argument hearing of this case: “I know how the Fifth Circuit feels about
this, and I may get reversed again.”
       We have repeatedly emphasized that the standard of review the district
courts—and this court, for that matter—must apply in these ERISA cases is
the deferential abuse of discretion standard. 24 In the words of the Fourth
Circuit, when a court reviews a plan administrator’s decision for abuse of
discretion, it must “not disturb an administrator’s decision if it is reasonable,
even if the court would have reached a different decision.” 25 Given the absence
of any evidence whatsoever that the gun went off accidentally or was fired by
a third party, MetLife’s determination that Harvey’s non-accidental taking of
his own life was a suicide was indisputably reasonable, i.e., it was rationally
connected to the known facts. For the district court to overturn MetLife’s
decision was error.


       22   Id.

       23 Id. We need not reach the question whether Louisiana’s presumption against
suicide applies in this case. See, e.g., Zanca v. Life Ins. Co. of N. Am., 770 So. 2d 1, 4 (La.
App. 4th Cir. 2000) (citing Canal-Commercial Bk. v. Employer’s Liab. Assurance Corp., 99
So. 542, 545 (La. 1924)). Even assuming arguendo that the presumption is applicable,
MetLife did not abuse its discretion in denying Loy’s claim because, as we have discussed, its
determination that Harvey committed suicide was reasonable.

       24   Holland, 576 F.3d at 247.

       25Donovan v. Eaton Corp. Long Term Disability Plan, 462 F.3d 321, 326 (4th Cir.
2006) (emphasis added).

                                                 11
    Case: 13-30745        Document: 00512686671         Page: 12     Date Filed: 07/03/2014


                                           No. 13-30745

                                  III.   CONCLUSION
      Harvey’s death under the circumstances of this case is indeed tragic.
Distressing facts, however, do not relieve the district court of its duty to uphold
a plan administrator’s benefits determination when, as here, it falls
“somewhere on a continuum of reasonableness.” 26 Although, by his own words,
the district judge “kn[ew] how the Fifth Circuit feels about this,” he
deliberately ignored our previous instructions by selecting—in his words—the
“more reasonable” of two reasonable conclusions, Loy’s over MetLife’s.
Regrettably, we must take this opportunity to remind him and all district
courts of this circuit that the reviewer may never substitute its judgment for
the reasonable judgment of the plan administrator when it is grounded in
substantial evidence. 27
      Our de novo review confirms that MetLife’s benefits determination was
grounded in substantial evidence and was neither arbitrary nor unreasonable.
We therefore hold that MetLife did not abuse its discretion in denying Loy’s
claim for benefits under the Plan. Accordingly, we reverse the district court’s
judgment and render judgment in Appellants’ favor, dismissing Loy’s action
with prejudice at her cost.
      REVERSED and RENDERED.




      26   Holland, 576 F.3d at 247.

      27   Truitt, 729 F.3d at 513; McDonald, 361 F. App’x at 608.
                                                 12